DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/1/2021 has been entered.  Claims 2, 4-5, 7, 9, 11-12, 15-16, and 18-28 remain pending in the present application.
Allowable Subject Matter
Claims 2, 4-5, 7, 9, 11-12, 15-16 and 28-28 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “the slidable part includes at least one elongate pin projecting from the outer face” in the combination of claim 21 and “the clamp further includes at least one pair of elongate stems, each stem projecting laterally on a respective one of the later sides of the base” in the combination of claim 23 are not anticipated or made obvious by the prior art of record in the Examiner’s position. The limitations quoted above are directed towards the structures (280 and 290) in Fig. 4-5 and structures (310) in Fig. 19.  It is the Examiner’s position that the prior art of record does not disclose these structures and therefore the claims are allowable.  Gossack US 2018/0292028, Daniels US 10557319 and Lund US 2018/0298929 disclose known clamps which are the closest prior art devices in the Examiner’s position.  These references do not include the limitations cited above and therefore the claims are in condition for allowance in the Examiner’s position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632